Citation Nr: 1440996	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

2.  Entitlement to service connection for tinnitus, for purposes of accrued benefits.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War & The Veterans Coalition

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

In September 2006, he filed original claims for service connection for hearing loss, tinnitus and an acquired psychiatric disability.  While the appeal on his claims was pending, the Veteran died in June 2009.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center.  Jurisdiction of the claims file is currently with the Regional Office (RO) in Jackson, Mississippi.  

The Board notes that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's psychiatric claim was adjudicated by the RO as a claim for PTSD, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.





FINDINGS OF FACT

1.  The Veteran died in June 2009; at the time of his death he had claims of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disability pending.

2.  A claim for accrued benefits was filed within one year of the Veteran's death.

3.  The Veteran's bilateral hearing loss and tinnitus had their onset in service or were otherwise etiologically related to his active service. 

4.  The weight of the evidence supports a diagnosis of PTSD related to the Veteran's military service. 

5.  The immediate cause of death listed on the Veteran's death certificate is brain swelling and herniation.  Subdural hemorrhage is listed as leading to brain swelling and herniation.  Also listed as other significant conditions contributing to the Veteran's death but not resulting in the underlying cause are chronic alcohol use, tobacco use, coumadin therapy, and deep venous thrombosis.  

6.  At the time of the Veteran's death he was service-connected for hepatitis C; pursuant to this decision service connection for hearing loss, tinnitus, and PTSD has been granted. 

7.  Brain swelling and herniation and subdural hemorrhage were not present in service or immediately thereafter.

8.  The evidence does not reflect that any of the Veteran's service-connected disabilities affected a vital organ, accelerated the Veteran's death, or substantially contributed to his death. 

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.385, 3.1000 (2013).

2.  Service connection for tinnitus is established for accrued benefits purposes. 38 U.S.C.A. §§ 1110, 5103A, 5107, 5121  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).

3.  Service connection for an acquired psychiatric disability, to include PTSD, is established for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121  (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000, 4.125(a) (2013).

4.  The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disability for the purposes of accrued benefits. 

I. Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2013).

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is 'derivative of' that claim.  By statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; (2) the service person had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c)).

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court of Appeals for Veterans' Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

The Veteran died in June 2009.  At the time of his death, the Veteran had perfected appeals with respect to service connection claims for bilateral hearing loss, tinnitus, and an acquired psychiatric disability.  In October 2009, the appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, because the Veteran had claims pending at the time of death, and the claims for accrued benefits were filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claims if he had not, unfortunately, died.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Hearing Loss and Tinnitus

Criteria for service connection are outlined above.  See 38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A 'hearing loss' disability is defined for VA compensation purposes with regard to audiological testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Statements submitted by the Veteran prior to his death reflect his allegations that he was exposed to severe acoustic trauma in his in-service capacity as a security policeman.  He additionally reported being exposed to small arms, rocket and mortar fire.  

After reviewing his DD 214 the Board finds his statements in regard to his noise exposure are credible and consistent with military service.  The evidence of record additionally documents that the Veteran suffered from a bilateral hearing loss disability as defined by the VA, as well as had a current diagnosis of tinnitus, at the time of his death.  See 38 C.F.R. § 3.385.  

Following a review of the medical and lay evidence of record, the Board finds that there was enough evidence of record at the time of the Veteran's death to conclude that he would have prevailed on his claims had he not died.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

Acquired Psychiatric Disability

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

Prior to his death, the Veteran asserted that in-service events caused his PTSD.  Specifically, the Veteran reported that while stationed in Vietnam he experienced mortar rounds and also being shot.  The specific stressor events reported by the Veteran were confirmed by the RO.  See August 2008 C&P Exam Detail and October 2008 VA examination report.  Accordingly, the Board will turn to the question of whether he had PTSD related to these events.  

There are conflicting opinions on whether or not the Veteran suffered from PTSD prior to his death.  Although a VA examiner in October 2008 found the Veteran did not have a current diagnosis of PTSD; the Veteran's treating VA psychologist noted on numerous VA treatment records that the Veteran had a diagnosis of PTSD.  The Board recognizes that the treating psychologist did not provide a specific medical opinion linking his diagnosis with service.  However, prior to his diagnosis, he considered the Veteran's reported experiences in Vietnam.  See for example October 2007 VA treatment record.  Additional stressors, separate from his experiences in Vietnam, were not reported.  As such, the Board presumes that the psychologist considered the Veteran's Vietnam service and now confirmed stressors, when diagnosing PTSD. 

Additionally, although these records do not specifically state that the diagnosis of PTSD is being made in compliance with the DSM-IV, the United States Court of Appeals for Veterans Claims (Court) has held that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.'  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Veteran's diagnoses of PTSD were made by a VA clinical psychologist after interviewing and evaluating the Veteran and there is no indication that the diagnoses were made other than in line with DSM criteria.  As such, the Board accepts the diagnosis of PTSD in the Veteran's VA treatment records. 

In sum, the record shows verified in-service stressful events, a diagnosis of PTSD, and medical evidence establishing a link between current symptoms and verified in- service stressors.  For these reasons, and with reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for an acquired psychiatric disability, for purposes of accrued benefits.  

The Board notes that in addition to PTSD, the Veteran had been diagnosed with an adjustment disorder and a major depressive disorder.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2013).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that an adjustment disorder or a major depressive disorder would be evaluated the same as the current disability cited above.  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability, other than PTSD, is rendered moot.


II.  Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service-connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

In this case, the immediate cause of death listed on the Veteran's death certificate is brain swelling and herniation.  Subdural hemorrhage is listed as leading to brain swelling and herniation.  Also listed as other significant conditions contributing to the Veteran's death but not resulting in the underlying cause are chronic alcohol use, tobacco use, Coumadin therapy, and deep venous thrombosis. 

At the time of the Veteran's death he was service-connected for hepatitis C.  Pursuant to this decision, he was now additionally service-connected for bilateral hearing loss, tinnitus, and an acquired psychiatric disability. 

The only evidence submitted by the appellant in support of this claim is the Veteran's death certificate.  The appellant does not contend and the evidence does not show that any of the Veteran's service-connected conditions were a principal or contributory cause of his death.  Hepatitis C, bilateral hearing loss, tinnitus, and PTSD do not appear on the Veteran's death certificate.

In addition, the appellant does not contend that one of the other medical disorders listed on the Veteran's death certificate should have been service-connected during the Veteran's lifetime.  A review of the Veteran's service treatment records reflects that there were no findings or diagnosis of brain swelling and herniation, or subdural hemorrhage.  

Additionally, chronic alcohol use, tobacco use, coumadin therapy, and deep venous thrombosis cannot be related to his service based on a review of the record.  The Veteran's death certificate confirms that the Veteran's death was the result of a tragic accident in February 2009 when he fell and suffered a head injury.  The evidence does not relate his death to service or his service-connected disabilities. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the claims for service connection for a bilateral hearing loss disability, tinnitus, and an acquired psychiatric disability are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to the appellant's claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A letter dated March 2010 described what evidence the appellant was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told the appellant that to substantiate the claim there must be medical evidence showing that a service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.

The letter did not list the Veteran's service-connected conditions.  However, to the extent that the notice is not fully compliant with Hupp, under the circumstances of this case, any such error does not require a remand because the error did not affect the essential fairness of the adjudication.  Specifically, a September 2011 statement of the case noted that the Veteran had been service-connected for hepatitis C at the time of his death.  Moreover, the claim was readjudicated in a subsequent June 2013 supplemental statement of the case.  As such, the record reflects that the appellant had actual knowledge of the information and evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records have been obtained.  The appellant further submitted the Veteran's death certificate and was requested to submit any other medical evidence that showed that the Veteran's death was caused by an injury or disease that began in service.  She did not submit or identify any additional evidence that could be obtained.

With regard to obtaining a medical opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.

The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's claim.  However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin, to include hepatitis C, bilateral hearing loss, tinnitus or an acquired psychiatric disability, contributed substantially or materially to the brain swelling and herniation, subdural hemorrhage, that caused the Veteran's death.  The evidence of record fails to suggest such a potential relationship, as the Veteran was diagnosed with brain swelling and herniation due to subdural hemorrhage many years after service and no medical opinion or statutory presumption provides a potential link to service.  Further, the competent medical evidence of record does not relate (or indicate a connection between) the Veteran's service-connected disabilities to the immediate cause or the underlying cause of death.  

Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Moreover, the appellant was previously informed in the VCAA letter noted above that she needed to provide medical evidence showing the Veteran's service-connected disability was related to his cause of death. She has not provided any additional evidence.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for bilateral hearing loss, for accrued benefits purposes, is granted.

Service connection for tinnitus, for accrued benefits purposes, is granted.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, for accrued benefits purposes, is granted.

Service connection for the Veteran's cause of death is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


